FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RICKY K. INOUYE,                        
                           Plaintiff,
               and
ZENN K. INOUYE, Personal
Representative of the Estate of
Ricky Kenichi Inouye, aka Ricky               No. 06-15474
K. Inouye, deceased,
                Plaintiff-Appellant,           D.C. No.
                                            CV-04-00026-DAE
                v.                             OPINION
MICHAEL KEMNA; LUCIANNE
KHALAF; DANIEL H. SHIMIZU; PETER
B. CARLISLE; CITY AND COUNTY OF
HONOLULU; MARK NANAMORI,
             Defendants-Appellees.
                                        
        Appeal from the United States District Court
                 for the District of Hawaii
         David A. Ezra, District Judge, Presiding

                   Argued and Submitted
              June 5, 2007—Honolulu, Hawaii

                   Filed September 7, 2007

    Before: David R. Thompson, Marsha S. Berzon, and
            Richard C. Tallman, Circuit Judges.

                 Opinion by Judge Berzon;
               Concurrence by Judge Tallman



                            11877
11880                       INOUYE v. KEMNA


                              COUNSEL

Walter R. Schoettle, Walter R. Schoettle, a Law Corporation,
Honolulu, Hawaii, for plaintiff Ricky K. Inouye and Plain-
tiff-Appellant Zenn K. Inouye. Mr. Schoettle presented oral
argument.

Carrie K.S. Okinaga and Marie Gavigan, Corporation Counsel
for the City and County of Honolulu, and Moona A. Yost,
Deputy Corporations Counsel, Honolulu, Hawaii, for Defen-
dants-Appellees Michael Kemna and the City and County of
Honolulu. Ms. Gavigan presented oral argument.

Mark. J. Bennett, Attorney General of the State of Hawaii,
and Kendall J. Moser, Deputy Attorney General, Honolulu,
Hawaii, for Defendant-Appellee Mark Nanamori. Mr. Moser
presented oral argument.


                               OPINION

BERZON, Circuit Judge:

   Ricky K. Inouye alleges violations of his First Amendment
rights by his parole officer. He filed this 42 U.S.C. § 1983
action, now carried forward by his son, Zenn K. Inouye
(“Zenn”), the personal representative of Inouye’s estate.1

   Inouye charges that Mark Nanamori, his parole officer, vio-




  1
   We refer to both the original plaintiff and the present appellant as “In-
ouye” throughout this opinion, even though Ricky Inouye is now
deceased.
                              INOUYE v. KEMNA                         11881
lated the Establishment Clause by requiring Inouye to attend
Alcoholics Anonymous/Narcotics Anonymous (“AA/NA”)
meetings as a condition of his parole. The District Court of
Hawaii granted summary judgment against Inouye. We now
reverse the district court on this claim and remand for further
proceedings.2

                         I.   BACKGROUND

  Inouye, who had a methamphetamine addiction and had
been sentenced for drug crimes, was released on parole on
November 20, 2000. The events of that parole term form the
background for this case.

                                     A.

   Inouye had long objected to compelled participation in
religion-based drug treatment programs. In June of 2000,
while imprisoned, he filed suit against state officials over his
placement in such treatment programs in prison.3
  2
     Inouye also appeals the district court’s grant of summary judgment
against him on a Fourth Amendment claim related to a separate incident.
We address this portion of his appeal in a memorandum disposition filed
concurrently with this opinion.
   3
     The prison case, Inouye v. Cayetano, Civ. No. 00-00412, began with
a complaint filed on June 13, 2000. Nanamori was added to the prison
case in the third amended complaint, filed June 8, 2001, which included
the First Amendment issues arising from the parole term incidents now
before us. Judge Mollway initially held that Nanamori was not entitled to
qualified immunity. Inouye moved to dismiss him from the case soon
thereafter, and Nanamori was dismissed. The case was ultimately settled
and dismissed on August 12, 2002. Because there was no final judgment
on the merits in the case, it has no issue preclusion effects here. See Reyn’s
Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 (9th Cir. 2006)
(requiring that proceeding “ended with a final judgment on the merits” for
collateral estoppel to apply).
  For the purposes of collateral estoppel, we “give [ ] to a state-court
judgment the same preclusive effect as would be given that judgment
11882                       INOUYE v. KEMNA
   Inouye then took steps to avoid religion-based drug treat-
ment programs on parole. Just before his release, on Novem-
ber 9, 2000, his attorney sent a letter to the Hawaii Paroling
Authority, expressing Inouye’s opposition to being placed in
a religion-based narcotics treatment program as a condition of
his parole. The letter read, in pertinent part:

     Mr. Inouye is a Buddhist. As such, he objects on
     grounds of the Establishment and Free Exercise
     Clauses of the First Amendment of the United States
     Constitution to any state imposed religious practice
     as a condition of his parole. Enclosed is a copy of the
     decision in Kerr v. Farrey, 95 F.3d 472 (7th Cir.
     1996), which holds that the Alcoholics Anonymous
     12 step program cannot be imposed by the state as
     a requirement for eligibility for parole. Mr. Inouye
     does not object to participating in a substance abuse
     treatment program. However, he does object to any
     program that has explicit religious content. This
     includes, but is not limited to, the recitation of
     prayers at meetings, whether or not Mr. Inouye is
     required to participate in the prayer. Please assure
     that there is no religious content in any substance
     abuse program that is imposed as a requirement of
     Mr. Inouye’s parole.

under the law of the State in which the judgment was rendered.” Skoog v.
County of Clackamas, 469 F.3d 1221, 1230 (9th Cir. 2006). In Hawaii, a
“final judgment on the merits” is required for collateral estoppel. Malahoff
v. Saito, 140 P.3d 401, 414 n. 16 (Haw. 2006). Although a consent judg-
ment may sometimes count as the final judgment required for claim pre-
clusion, 18 A WRIGHT AND MILLER, FEDERAL PRACTICE & PROCEDURE
§ 4443, see also Providence Health Plan v. McDowell, 385 F.3d 1168,
1174 (9th Cir. 2004) (providing standards for claim preclusion), it could
not do so in this case because Nanamori and the claims against him had
been dropped from the suit before the settlement. In any event, both claim
and issue preclusion are affirmative defenses, Rivet v. Regions Bank of
Louisiana, 522 U.S. 470, 476 (1998), and have not been pleaded here.
                           INOUYE v. KEMNA                         11883
Nanamori declared that he was familiar with the contents of
Inouye’s Hawaii Paroling Authority file. When Inouye was
released just over a week after the letter was mailed, Nanam-
ori was appointed as his parole officer. Inouye’s conditions of
parole gave Nanamori the authority to order him into a drug
treatment program. The conditions emphasized that “[f]ailure
to participate in your treatment and abide by the rules of the
program may be considered evidence that you are refusing to
participate in the program.” Nanamori did not immediately
order Inouye into treatment.

   Inouye was arrested for trespassing on March 4, 2001 and
tested positive for drug use the next day. At that point,
Nanamori ordered him to attend the Salvation Army’s Addic-
tion Treatment Services program.4 The program requires par-
ticipation in AA/NA meetings, which are rooted, the parties
agree, in a regard for a “higher power.”

   Inouye remained in the program for a few months, but he
refused to participate and was terminated from it on June 5,
2001. In part due to Inouye’s refusal to participate in the treat-
ment program, Nanamori issued a warrant for Inouye’s arrest
for parole violations on June 15, 2001, and recommended that
his parole be revoked. Inouye’s parole was revoked after a
hearing on November 7, 2001.

   Inouye alleges that his placement in the AA/NA program,
and his termination from parole for refusing to participate in
the program, violated his First Amendment rights.
  4
    Nanamori stated in a declaration that Inouye would have been placed
in a different program had he objected to the Salvation Army program.
The declaration does not mention the pre-release letter from Inouye’s law-
yer objecting to religion-based substance abuse programs. In his parole
report, Nanamori stated that he “ordered” Inouye to return to the program
after Inouye initially “gave [program workers] a hard time and insinuated
that he would file suit against them.”
11884                       INOUYE v. KEMNA
                                    B.

  Two years after these events, on June 6, 2003, Inouye filed
suit in state court under 42 U.S.C. § 1983 against Nanamori,
among others. On January 16, 2004, the case was removed to
federal court.

   Nanamori moved for summary judgment. On March 18,
2005, the district court granted Nanamori’s motion, holding
that he had violated Inouye’s First Amendment rights, but had
qualified immunity from suit.

   During the course of these proceedings, Inouye passed
away. His son, Zenn, was named special administrator of
Inouye’s estate for a six-month term on September 20, 2004
and was substituted as a party on September 29, 2004. Zenn’s
term expired on March 20, 2005. He was reappointed as per-
sonal representative of his father’s estate for a three-year term
on September 21, 2006.5 Zenn filed a timely notice of appeal
on March 6, 2006.
  5
    In the period between Zenn’s initial term and his second appointment,
the defendants in Inouye’s Fourth Amendment cause of action filed a
motion to dismiss the appeal in this Court. The ground was that we lack
jurisdiction because when Zenn filed his Notice of Appeal his term as spe-
cial administrator had expired, and he had not yet been appointed as per-
sonal representative of the estate. As a result, they maintained, Zenn
lacked standing.
   The motion turns, all parties agree, on the application of Hawaiian pro-
bate law. Special administrators are a sub-class of personal representa-
tives, appointed “when necessary to protect the estate . . . prior to the
appointment of a general personal representative.” HAW. REV. STAT.
§ 560:3-614 (2006) see also HAW. REV. STAT. § 560:1-201 (2006) (defin-
ing personal representatives to include special administrators). Personal
representatives, more generally, are the parties appointed, sometimes
indefinitely, to manage the affairs of an estate. HAW. REV. STAT. § 560:1-
201.
  Hawaiian law supports Zenn’s standing and our jurisdiction. As special
administrator, Zenn was required to “collect and manage . . . preserve . . .
                            INOUYE v. KEMNA                          11885
                           II.   ANALYSIS

   This case comes to us on a grant of summary judgment, so
our review is de novo, Blankenhorn v. City of Orange, 485
F.3d 463, 470 (9th Cir. 2007), and we must make all infer-
ences of fact in favor of the nonmoving party, Inouye. Id.
Doing so, we assume that Inouye’s participation the AA/NA
program was a compulsory condition of parole. Inouye had
objected in advance of parole to such a program but was
assigned to participate in one anyway, and was also “ordered”
to continue in the program after threatening to sue program
officials. There is no evidence that Inouye was ever told that
he had a choice of programs. Under these circumstances, a
jury could infer that participation was coerced rather than vol-
untary. We therefore proceed on that premise.

   Nanamori does not argue that ordering Inouye to participate
in a religion-based drug treatment program was constitutional.
Instead, his defense, accepted by the district court, is that the
law on the matter was not clearly established at the time he
supervised Inouye’s parole and that he, therefore, is immune
from suit. We hold, on the contrary, that the law was and is
very clear, precluding qualified immunity, and on that ground
reverse the district court.

[and] account therefor” the assets of Inouye’s estate and had “the power
of a personal representative” to do so. HAW. REV. STAT. § 560:3-616
(2006). When his term as special administrator ended, he therefore was
bound by HAW. REV. STAT. § 560:3-608 (2006), which specifies that a ter-
minated personal representative may “perform acts necessary to protect
the estate and may deliver the assets to a successor representative” and has
a “duty to preserve assets subject to [his] control.” Id. Zenn’s actions in
the interim period were those necessary to preserve this appeal, which,
surely, is an asset of Inouye’s estate. Because he had the legal authority
and obligation to file the notice of appeal, he had standing even during that
period. The motion to dismiss is therefore denied, and the caption of this
case is amended to reflect Zenn’s present status.
11886                       INOUYE v. KEMNA
   Qualified immunity from civil suit is available to govern-
ment officials performing discretionary functions “insofar as
their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have
known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). We
examine a qualified immunity defense with a two-step test:
First, we determine whether “[t]aken in the light most favor-
able to the party asserting the injury . . . the facts alleged show
the officer’s conduct violated a constitutional right.” Saucier
v. Katz, 533 U.S. 194, 201. If a constitutional violation is
present, we go on to ask “whether the right was clearly estab-
lished,” id., applying an objective but fact-specific inquiry. Id.
at 202. To reject a defense of qualified immunity, we must
find that “the contours of the right [are] sufficiently clear that
a reasonable official would understand that what he is doing
violates the right.” Saucier, 533 U.S. at 202; Anderson v.
Creighton, 483 U.S. 635, 640 (1987). In making this determi-
nation, we consider the state of the law at the time of the
alleged violation. See Blankenhorn, 485 F.3d at 476; Sorrels
v. McKee, 290 F.3d 965, 970 (9th Cir. 2002). We also exam-
ine the “information possessed” by the officer to determine
whether a reasonable official in a particular factual situation
should have been on notice that his or her conduct was illegal.
Anderson, 483 U.S. at 641; Sorrels, 290 F.3d at 970. The
“subjective beliefs” of the actual officer are, of course, “irrel-
evant.” Anderson, 483 U.S. at 641.6
   6
     Skoog v. County of Clackamas, 469 F.3d 1221, 1229 (9th Cir. 2006),
indicated that after Saucier step two, we inquire into the reasonableness
of the officers’ mistake as a third, “final question” in the Saucier analysis,
469 F.3d at 1229. Although Skoog cites Jackson v. City of Bremerton, 268
F.3d 646, 651 (9th Cir. 2001), as support for this proposition, Jackson
actually refers to this final question as the “second inquiry” of the “two-
step” analysis under Saucier. 268 F.3d at 651 (emphasis added). Neither
Skoog nor Jackson reached even the second step of Saucier analysis, both
instead finding that no constitutional violation was present at step one. As
far as we can tell, Skoog’s “third” question does not differ from the “sec-
ond” question of Jackson and Saucier. In any event, if the two inquiries
ever do diverge, they do not do so here, so we use a two-step analysis.
                           INOUYE v. KEMNA                          11887
                                    A.

   In this case, it is essentially uncontested that requiring a
parolee to attend religion-based treatment programs violates
the First Amendment. We therefore spend relatively little time
on the first step of the qualified immunity analysis.

   [1] Nanamori and Inouye agree that reverence for “a higher
power” is a substantial component of the AA/NA program.
For the government to coerce someone to participate in reli-
gious activities strikes at the core of the Establishment Clause
of the First Amendment, whatever else the Clause may bar.7
As Justice Black wrote in the first modern Establishment
Clause case, Everson v. Board of Education of Ewing Town-
ship, 330 U.S. 1, 15-16 (1947), the clause “means at least”
that “[n]either a state nor the Federal Government . . . . can
force nor influence a person to go to or to remain away from
church against his will or force him to profess a belief or dis-
belief in any religion. No person can be punished for enter-
taining or professing religious beliefs or disbeliefs, for church
attendance or non-attendance.” This core holding has consis-
tently been emphasized by the Court. “It is beyond dispute
that, at a minimum, the Constitution guarantees that govern-
ment may not coerce anyone to support or participate in reli-
gion or its exercise.” Lee v. Weisman, 505 U.S. 577, 587
(1992); see also Lee, 505 U.S. at 604 (Blackmun, J., concur-
ring) (“[P]roof of government coercion is not necessary to
prove an Establishment Clause violation [but], it is suffi-
cient.”); Zelman v. Simmons-Harris, 536 U.S. 639, 653 (2002)
  7
    The basic test for Establishment Clause violations remains that articu-
lated in Lemon v. Kurtzman, 403 U.S. 602, 613 (1971), which requires that
government acts (1) not have a “secular legislative purpose,” (2) not have
a “principal or primary effect” which either “advances [or] inhibits reli-
gion,” and (3) not foster “an excessive government entanglement” with
religion. As the Seventh Circuit noted in Kerr v. Farrey, 95 F.3d 472 (7th
Cir. 1996), a government mandate to attend religious or religion-based
events is clearly barred by the second prong of Lemon. Kerr, 95 F.3d at
478-79.
11888                     INOUYE v. KEMNA
(emphasizing importance of the presence of “private choice”
to avoid violations of the Establishment Clause).8

   [2] Here, Nanamori is alleged to have required Inouye to
attend a program rooted in religious faith and then recom-
mended revoking his parole because he refused to participate.
The Second and Seventh Circuits have found compelling pris-
oners and probationers to participate in AA/NA under similar
circumstances unconstitutionally coercive. See Warner v.
Orange County Dept. of Probation, 115 F.3d 1068 (2nd Cir.
1997), affirmed by Warner v. Orange County Dept. of Proba-
tion, 173 F.3d 120 (2nd Cir. 1999), cert. denied sub nom.
Orange County Dept. of Probation v. Warner, 528 U.S. 1003
(1999); Kerr v. Farrey, 95 F.3d 472 (7th Cir. 1996).

   [3] We find the reasoning of the Seventh Circuit in Kerr
with regard to determining whether there was governmental
coercion of religious activity particularly useful. Kerr pro-
ceeded sequentially as follows: “first, has the state acted; sec-
ond, does the action amount to coercion; and third, is the
object of the coercion religious rather than secular?” Kerr, 85
F.3d at 479. We adopt this mode of inquiry and conclude that
all three criteria are satisfied here.

   [4] First, Nanamori acted in his official state capacity as a
parole officer to order Inouye into AA/NA. That the state did
not run the program itself is “of no moment,” id. at 479, as
the state ordered participation. Second, the action was clearly
coercive: Inouye could be imprisoned if he did not attend and
he was, in fact, ultimately returned to prison in part because
of his refusal to participate in the program.

   [5] Addressing Kerr’s third prong is also quite straightfor-
ward. Our record on the content of the AA/NA program here
is limited to Inouye’s allegations that AA/NA is based in “a
  8
   In some circumstances, psychological coercion alone can be enough to
violate the Clause. Lee, 505 U.S. at 593.
                           INOUYE v. KEMNA                          11889
higher power.” Nanamori does not, however, dispute that the
program was substantially based in religion, and presents no
evidence that the program differed from the usual AA/NA
program, described by the Second Circuit in Warner as com-
prising “intensely religious events,” 115 F.3d at 1075, and by
the Seventh Circuit in Kerr as “fundamentally based on a reli-
gious concept of a Higher Power.” 95 F.3d at 480. As such,
on this summary judgment record and given the lack of dis-
pute between the parties in question, we have no trouble
deciding that the third prong of Kerr’s Establishment Clause
test has been met as well.9

   [6] Hence, we agree with the district court that Nanamori’s
actions were unconstitutional. While we in no way denigrate
the fine work of AA/NA, attendance in their programs may
not be coerced by the state.10 The Hobson’s choice Nanamori
offered Inouye — to be imprisoned or to renounce his own
religious beliefs — offends the core of Establishment Clause
jurisprudence.11
  9
    We do not hold that AA/NA is itself a religion. We hold only that, for
the purposes of reviewing the grant of summary judgment and on the facts
alleged, the AA/NA program involved here has such substantial religious
components that governmentally compelled participation in it violated the
Establishment Clause.
   10
      The confidential nature of AA/NA treatment makes testing efficacy
difficult. There is, however, some data to suggest that the programs, as
part of a larger treatment strategy, have helped many people maintain their
sobriety, at least for a period of time. See Max Dehn, How It Works:
Sobriety Sentencing, The Constitution, and Alcoholics Anonymous, 10
MICH. ST. U. J. MED. & L. 255, 269-74 (compiling efficacy data).
   11
      There has been some academic suggestion that Cutter v. Wilkinson,
544 U.S. 709 (2005) has altered this core jurisprudence. See Morris Jen-
kins, Bradene Moore, Eric Lambert, & Alan Clarke, DUI Treatment Pro-
grams and Religious Freedom: Does Cutter v. Wilkinson Change the
Analysis?, 5 U. MD. L. J. RACE, RELIGION, GENDER & CLASS 351 (2005)
(Arguing Cutter creates space for mandated treatment programs with sub-
stantial religious components). We disagree.
  Cutter upheld a section of the Religious Land Use and Institutionalized
Persons Act of 2000 (RLUIPA), 42 U.S.C. §§ 2000cc et seq., against an
11890                       INOUYE v. KEMNA
                                    B.

   Having held, first, as we must under Saucier, that there was
a constitutional violation on the facts alleged, we now turn to
the question at the heart of the parties’ dispute: was the perti-
nent Establishment Clause law “clearly established” on this
point such that a reasonable official would know that his or
her conduct was illegal? Sorrels, 290 F.3d at 969. We find
that it was. The vastly overwhelming weight of authority on
the precise question in this case held at the time of Nanam-
ori’s actions that coercing participation in programs of this
kind is unconstitutional.

   [7] In 2001 — indeed, until this case — our Circuit had not
ruled on this question. “Absent binding precedent, we look to
all available decisional law, including the law of other circuits
and district courts, to determine whether the right was clearly
established. We also evaluate the likelihood that this circuit or
the Supreme Court would have reached the same result.”
Osolinksi v. Kane, 92 F.3d 934, 936 (9th Cir. 1996) (internal
citations omitted). While officers cannot be “expected to pre-
dict the future course of constitutional law,” Wilson v. Layne,

Establishment Clause challenge. The section barred the government from
imposing “a substantial burden on the religious exercise of a person resid-
ing in or confined to an institution” unless that burden was in “furtherance
of a compelling government interest” and was the least restrictive means
of meeting that interest. 42 U.S.C. § 2000cc-1(a). As such, RLUIPA, as
Cutter held, was an example of Congressional accommodation of prison-
ers’ religious beliefs. 544 U.S. at 719-21. Such accommodation of the free
exercise of those beliefs did not violate the Establishment Clause, id. at
719. Here, by contrast, we confront the situation where the state mandates
that a parolee abandon the free exercise of his beliefs as a condition of
parole. The situation is entirely distinct; if anything, RLUIPA and Cutter
emphasize that prisoners and parolees need not, and ought not be required
to, abandon their beliefs when they pass through the gates of the jailhouse.
See Eric J. Sherbine, Comment, Does Cutter v. Wilkinson Change the
Analysis of State-Mandated DUI Programs?: A Critical Response, 6 U.
MD. L. J. RACE, RELIGION, GENDER & CLASS 223 (2006) (emphasizing
accommodation/coercion distinction).
                           INOUYE v. KEMNA                        11891
526 U.S. 603, 617 (1999), the law may be clearly established
even if there is no case directly on point. Id. at 615. It is
enough if “in the light of pre-existing law the unlawfulness
[is] apparent.” Id.12 Here, Nanamori need not have relied on
more general cases. He had a wealth of on-point cases putting
him, and any reasonable officer, on notice that his actions
were unconstitutional.

   [8] By 2001, two circuit courts, at least three district courts,
and two state supreme courts had all considered whether pris-
oners or parolees could be forced to attend religion-based
treatment programs. Their unanimous conclusion was that
such coercion was unconstitutional. See Warner v. Orange
County Dept. of Probation, 115 F.3d 1068, 1074-75 (2nd Cir.
1997) (holding that it was a constitutional violation to impose
participation in AA/NA as a probation condition); Kerr v.
Farrey, 95 F.3d 472, 479-80 (7th Cir. 1996) (same for prison-
ers); Alexander v. Schenk, 118 F. Supp. 2d 298, 301-02
(N.D.N.Y. 2000) (same); Warburton v. Underwood, 2 F.
Supp. 2d 306, 318 (W.D.N.Y. 1998) (same); Ross v. Keelings,
2 F. Supp. 2d 810, 817-18 (E.D. Va. 1998) (same); Arnold v.
Tennessee Board of Paroles, 956 S.W.2d 478, 483-84 (Tenn.
1997) (AA/NA imposition unconstitutional as a parole condi-
tion); In the Matter of David Griffin v. Coughlin, 88 N.Y.2d
674, 691-92 (N.Y. 1996) (AA/NA imposition unconstitutional
with regard to a prisoner).

   We note that this march of unanimity has continued well
past March, 2001, when Nanamori acted. Indeed, a district
court found a constitutional violation on nearly identical facts
just one month later in April, 2001, finding, too, that the law
at that time was “clearly established” and no qualified immu-
nity was available. See Bausch v. Sumiec, 139 F. Supp. 2d
12
     The result in the case before us might well have been the same with-
out any on-point case law, because there is no Supreme Court or Ninth
Circuit case, of which we are aware, upholding government-mandated par-
ticipation in religious activity in any context.
11892                     INOUYE v. KEMNA
1029, 1037, 1039 (E.D. Wis. 2001).13 More recent courts have
agreed. See Armstrong v. Beauclair, 2007 WL 1381790, *12-
*13 (slip op.) (D. Idaho Mar. 29, 2007) (noting supporting
rulings dating to 1996 and striking down AA/NA requirement
as parole condition); Turner v. Hickman, 342 F. Supp. 2d 887,
895-97 (E.D. Cal. 2004) (collecting cases and adopting Kerr
test to bar AA/NA as requirement for release on parole); Nus-
baum v. Terrangi, 210 F. Supp. 2d 784, 789-91 (E.D. Va.
2002) (holding that there was a violation but finding qualified
immunity because defendants were making a good faith effort
to come into compliance with the law in prison context). The
only case of recent vintage that upheld participation in an AA/
NA program, decided in June, 2001, endorsed Kerr but held
against the plaintiff prison inmate because he had a choice of
programs and was not coerced to attend the one he chal-
lenged. In re Garcia, 24 P.3d 1091, 1096-97 (Wash. Ct. App.
2001). Garcia is thus entirely consistent with our holding and
with those of all the cases we have cited.

   The district court reviewed much of this law before holding
that a constitutional violation had occurred. Yet it held, none-
theless, that the law was not clearly established. The court
reached this conclusion because it believed that there were a
small number of “divergent opinions,” even though it noted
that a violation had been found “by the majority of federal
district courts and state courts,” along with the Seventh and
Second Circuits. The district court’s conclusion was in error,
both legally and factually.

   First, lack of complete unanimity does not mean that a legal
principle has not been clearly established. Second, the “diver-
gent opinions” the district court relied upon totaled three, all
  13
    Indeed, Warburton had concluded that the law was clear and no quali-
fied immunity was available as early as 1998, based upon the decisions
available then. 2 F.Supp. 2d at 319. Schenk denied qualified immunity in
2000. 118 F.Supp.2d at 302-03. The law had not become any less clear a
year later, as Bausch shows.
                            INOUYE v. KEMNA                           11893
federal district court decisions, and each at least five years old
by 2001. Third, as the district court itself noted in its merits
discussion, two of these three cases — all except the oldest —
are “distinguishable from the instant case in critical ways.”

   O’Connor v. California, 855 F. Supp. 303 (C.D. Cal.
1994), a challenge to AA/NA imposed as part of a sentence
for drunk driving, acknowledged that the program was
“founded on monotheistic principles” but explained that it
was “[s]ignificant to this Court’s decision that the individual
has a choice over what program to attend.” Id. at 307-08
(emphasis in original). So O’Connor does not speak to the
coercion issue.

  The holding of Boyd v. Coughlin, 914 F. Supp. 828
(N.D.N.Y. 1996), which did uphold a coerced program, was
abrogated by the Second Circuit in Warner, and so was not
good law at the time the district court relied upon it as a “di-
vergent opinion.” See Warner, 115 F.3d at 1074-75.

   Of the cases that the district court felt could have caused a
reasonable parole officer to be confused about the state of the
law, this leaves only Stafford v. Harrison, 766 F. Supp. 1014
(D. Kan. 1991).14 This case, a decade old in 2001, applied the
Lemon test directly, did not consider the warnings against
coercion dating back to Everson, and was decided using Tur-
ner v. Safley, 482 U.S. 78 (1987), deference because it
regarded prisoners, not probationers. Stafford, 766 F. Supp. at
1016-17. This factually-distinct case, decided before Lee re-
emphasized the dangers of coercion in the Establishment con-
text, simply is not enough to render the state of the law in
2001 anything less than clear.
  14
    Although it is not cited by the district court or by the parties, we note,
for the sake of completeness, that an Illinois appellate court had upheld
AA/NA as a sentencing condition in 1988. See Youle v. Edgar, 526 N.E.2d
894, 899 (Il. App. Ct. 1988). Youle contained a one paragraph analysis and
cited no case law. And it, like Stafford was decided before Lee. It does not
weaken our conclusion that the law had become settled by 2001.
11894                      INOUYE v. KEMNA
   [9] This uncommonly well-settled case law alone is enough
for us to hold that the law was clearly established, sufficient
to give notice to a reasonable parole officer, in 2001. But
there are additional factual circumstances in this case that per-
suade us still further. We consider them not for their subjec-
tive effect on Nanamori but for their objective effect on a
reasonable parole officer in his fact-specific position. Ander-
son, 483 U.S. at 641.

   [10] First, there was an ongoing federal suit against Hawaii
prison officials over mandatory religion-based treatment pro-
grams, filed by Inouye, at the time when Nanamori imposed
AA/NA as a parole condition. This suit, filed a year prior,
focused on the constitutionality of coerced religion-based
treatment programs and might well have put a reasonable
parole officer on notice, particularly with regard to the very
plaintiff in the suit.15

   [11] Second, on the present record, a jury could infer
Nanamori had actual notice that his actions were unconstitu-
tional, in the form of Inouye’s letter to the Hawaii Paroling
Authority objecting to such programs and attaching Kerr. The
district court suggests that Kerr did not provide adequate
notice because the court there granted qualified immunity,
holding that the law was not yet clearly established. But it is
Kerr, of course, which contributed greatly to establishing the
law, and which lays out, convincingly enough to guide any
officer facing the question since, why a constitutional viola-
tion occurs when AA/NA is simply required, without alterna-
tives. A reasonable parole officer, reading Kerr four years
after it had been decided, and making the effort to learn that,
since it was decided, many courts have agreed with it and
none have disagreed, would be put on notice by the decision.
  15
    Nanamori himself was not added to that suit until after these incidents
had occurred. See supra note 3.
                            INOUYE v. KEMNA                          11895
   [12] Given all this, Nanamori’s mistake as to the law was
not reasonable. An officer in Nanamori’s position, having
available near-unanimous judicial invalidation of religious
coercion in this and similar contexts, with a lawsuit in prog-
ress against the prison system for mandating participation in
a similar program, and having Kerr in hand, should not have
reasonably repeated the same mistake.

                        III.   CONCLUSION

   [13] We therefore reverse the district court’s grant of sum-
mary judgment, as Nanamori does not have qualified immu-
nity. The case should go to trial to determine any issues of
disputed fact that remain.16

   REVERSED and REMANDED.

   Defendant-Appellant Nanamori shall bear the costs of this
claim on appeal.



TALLMAN, Circuit Judge, concurring in the judgment:

   I write separately because although I concur in the court’s
judgment, I cannot embrace the opinion’s broad language.
The only record evidence in this case that Inouye’s participa-
tion in Narcotics Anonymous/ Alcoholics Anonymous (“NA/
AA”) offends the Establishment Clause is a letter that
Inouye’s attorney wrote on his behalf to the parole board
before Inouye’s release that simply alleges that NA/AA “has
explicit religious content” and encloses a copy of the Seventh
  16
    We do not decide when, if at all, non-coercive state endorsement or
encouragement of participation in AA/NA or other religion-based pro-
grams is unconstitutional or when, if ever, a parole officer simply allowing
or encouraging, but not requiring, such participation would lose qualified
immunity.
11896                   INOUYE v. KEMNA
Circuit’s decision in Kerr v. Farrey, 95 F.3d 472 (7th Cir.
1996). We know nothing about the content of the Hawaii Sal-
vation Army’s NA/AA program. Indeed, other courts have
recognized that the “ ‘principal and primary effect’ of encour-
aging participation in AA is not to advance religious belief
but to treat substance abuse.” O’Connor v. California, 855 F.
Supp. 303, 307 (C.D. Cal. 1994). No one disputes that drug
treatment was a necessary condition for Inouye’s release on
parole. As the opinion correctly notes, however, the parties
appear to concede that compelled participation in the NA/AA
program at issue here does rise to the level of a First Amend-
ment violation.

   Nonetheless, I am concerned that the court’s opinion gives
parolees incentive to file section 1983 actions when the sim-
ple solution would be to return to the sentencing court and
seek relief from alleged unconstitutional terms of parole
through appropriate motion practice. In fact, Nanamori testi-
fied that Inouye never asked to be placed in a different pro-
gram and that Inouye was terminated from the NA/AA
program because he was continuing to use drugs and did not
attend any treatment sessions.

   Plainly, in this case, completion of a drug treatment pro-
gram was integral to Inouye’s chances for success on parole.
Indeed, one of Inouye’s parole violations came as a result of
his drug-induced conduct at a hotel when he refused to leave
after checkout time and for which there was ample probable
cause to arrest him. Prisons are filled with offenders who suf-
fer from drug abuse problems. Parole authorities must have
the means to require participation in drug treatment programs
if the parolee is to have any chance of success and to protect
the community from further drug-motivated crimes. See War-
ner v. Orange County Dep’t. of Prob., 115 F.3d 1068, 1077
(2d Cir. 1997) (commenting that the “policy of sending alco-
holic defendants like Warner to A.A., . . . was . . . to help free
alcoholics from addiction by sending them to a program that
has been famously successful”).
                        INOUYE v. KEMNA                    11897
   I also find overstated the court’s view of the “reasonable
parole officer.” It is somewhat of a stretch, as the opinion sug-
gests, to require such officials to closely monitor the state of
the law and possess the legal acumen to determine when the
fine line of “clearly established” has been crossed and to act
accordingly. See Wilson v. Layne, 526 U.S. 603, 617 (1999)
(noting that officials are not “expected to predict the future
course of constitutional law”). This suggestion is especially
problematic when the parolee’s objection to any drug program
with questionable religious undertones could have been alle-
viated by asking for a different program or by filing a simple
motion with the sentencing court.

   However, because the law was clearly established at the
time, Nanamori is not entitled to qualified immunity, and it
will be for a jury to decide whether Inouye suffered any com-
pensable damages as a result of being ordered to attend an
NA/AA program that he ultimately did not complete, in no
small part, because he could not avoid drugs.